IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

STATE OF WASHINGTON,                              No. 73403-2-

                                                                                                    COf-;-
                      Respondent,                                                       cr\        ^cr
                                                                                       33-         —-K "" _'
                                                                                       cr          m
                                                                                       zn
           v.
                                                                                        i
                                                                                                  ^£t™ '-r-. i-

CHRISTAPHER WHITE,                                UNPUBLISHED OPINION                             C/>f*Tf '

                                                                                              pr
                                                                                              Ot.o
                      Appellant.                  FILED: August 1,2016                CO
                                                                                              -H f-,
                                                                                              o        —
                                                                                      C/1



      Verellen, C.J. — For the first time on appeal, Christapher White argues that as

applied to an indigent defendant, imposition of the mandatory deoxyribonucleic acid

(DNA) fee under RCW 43.43.7541 violates substantive due process.1 In State v.

Shelton, we considered and rejected the same argument.2 We held that until the State

attempts to enforce collection of the DNA fee or impose sanctions for failure to pay, the

claim is not ripe for judicial review and is not an error of constitutional magnitude subject

to review under RAP 2.5(a)(3).3 We also held that "unlike discretionary legal financial

obligations, the legislature unequivocally requires imposition of the mandatory DNA fee




       1A jury convicted White of one count of assault in the second degree, two counts
of rape in the second degree, and one count of unlawful imprisonment.
       2 No. 72848-2-I, 2016 WL 3461164, at *1 (Wash. Ct. App. June 20, 2016).
       3 Id. at *4.
No. 73403-2-1/2


... at sentencing without regard to finding the ability to pay."4 We adhere to our

decision in Shelton.


       Because the numerous issues listed in the statement of additional grounds do

not inform us of the "nature and occurrence of the alleged errors," we cannot review

them.5 Some of those issues were already considered and rejected by this court in

White's direct appeal.6 Any of those issues remaining that involve facts and evidence

not in the record on appeal are properly raised through a personal restraint petition, not

a statement of additional grounds.7

      We affirm the judgment and sentence.




WE CONCUR:




       A^/Wyw. V       1



      4 |d, at *6.
       5 State v. Alvarado. 164 Wash. 2d 556, 569, 192 P.3d 345 (2008) (citing
RAP 10.10(c)).
      6 State v. White, noted at 184 Wash. App. 1025, at *9-10 & 12 n.15 (2014).
      7 Alvarado, 164 Wash. 2d at 569.